DETAILED ACTION
Prosecution History
	Claims 1-22 were originally filed.
	Claims 5-6, 10-12, and 17 have since been cancelled.
	Claims 1, 4, 7-9, 13, 14, 16, 18, 19, and 21 have since been amended.
	Claims 1-4, 7-9, 13-16, and 18-22 are pending and allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 12 directed to Invention II non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.

Allowable Subject Matter
Claims 1-4, 7-9, 13-16, and 18-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Siegel et al. US 2015/0370251.
Siegel discloses a system and method for drone deliveries to a vehicle on a route. The system of Siegel communicates information about a vehicle in motion to a drone in order to identify a plurality of pickup locations based on the vehicle and drone information. The system of Siegel then selects a pickup location based on a priority score associated with a travel time or a wait time for each of the plurality of pickup locations and then updates the drone route. 
As to independent claims 1 and 13, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“when the telematics service server receives a collaboration failure message from at least one of the unmanned aerial apparatus or the vehicle, the telematics service server is configured to determine, based on a waiting time period at a landing location of the unmanned aerial apparatus, whether to send a rescue unmanned aerial apparatus to a current location of the unmanned aerial apparatus to retrieve the unmanned aerial apparatus or whether to transmit new paths to the unmanned aerial apparatus and the vehicle”
Claims 2-4 and 7-9 depend on allowable claim 1 and claims 14-16 and 18-22 depend on allowable claim 13 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668